Name: Commission Regulation (EC) No 403/2003 of 3 March 2003 re-establishing the preferential customs duty on imports of small-flowered roses originating in Israel
 Type: Regulation
 Subject Matter: trade;  tariff policy;  Asia and Oceania;  agricultural activity;  international trade
 Date Published: nan

 Avis juridique important|32003R0403Commission Regulation (EC) No 403/2003 of 3 March 2003 re-establishing the preferential customs duty on imports of small-flowered roses originating in Israel Official Journal L 059 , 04/03/2003 P. 0022 - 0023Commission Regulation (EC) No 403/2003of 3 March 2003re-establishing the preferential customs duty on imports of small-flowered roses originating in IsraelTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 4088/87 of 21 December 1987 fixing conditions for the application of preferential customs duties on imports of certain flowers originating in Cyprus, Israel, Jordan and Morocco and the West Bank and the Gaza Strip(1), as last amended by Regulation (EC) No 1300/97(2), and in particular Article 5(2)(b) thereof,Whereas:(1) Regulation (EEC) No 4088/87 fixes conditions for the application of a preferential customs duty on large-flowered roses, small-flowered roses, uniflorous (bloom) carnations and multiflorous (spray) carnations within the limit of tariff quotas opened annually for imports of fresh cut flowers into the Community.(2) Council Regulation (EC) No 747/2001(3), as last amended by Commission Regulation (EC) No 209/2003(4), opens and provides for the administration of Community tariff quotas for flowers and flower buds, fresh, originating in Cyprus, Egypt, Israel, Malta, Morocco, the West Bank and the Gaza Strip.(3) Commission Regulation (EC) No 400/2003(5) fixed Community producer and import prices for carnations and roses for application of the arrangements for importation from the countries in question.(4) Commission Regulation (EEC) No 700/88(6), as last amended by Regulation (EC) No 2062/97(7), laid down detailed rules for the application of these arrangements.(5) The preferential customs duty fixed for small-flowered roses originating in Israel by Regulation (EC) No 747/2001 was suspended by Commission Regulation (EC) No 20/2003(8).(6) On the basis of price recordings made as specified in Regulations (EEC) No 4088/87 and (EEC) No 700/88 it must be concluded that the requirement for reintroduction of the preferential customs duty laid down in Article 2(4) of Regulation (EEC) No 4088/87 is met for small-flowered roses originating in Israel. The preferential customs duty should be reintroduced.(7) In between meetings of the Management Committee for Live Plants and Floriculture Products, the Commission must adopt such measures,HAS ADOPTED THIS REGULATION:Article 11. For imports of small-flowered roses (CN code ex 0603 10 10 ) originating in Israel the preferential customs duty set by amended Regulation (EC) No 747/2001 is reintroduced.2. Regulation (EC) No 20/2003 is hereby repealed.Article 2This Regulation shall enter into force on 4 March 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 3 March 2003.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 382, 31.12.1987, p. 22.(2) OJ L 177, 5.7.1997, p. 1.(3) OJ L 109, 19.4.2001, p. 2.(4) OJ L 28, 4.2.2003, p. 30.(5) See page 16 of this Official Journal.(6) OJ L 72, 18.3.1988, p. 16.(7) OJ L 289, 22.10.1997, p. 1.(8) OJ L 2, 7.1.2003, p. 21.